ORDER

PER CURIAM.
The Police Retirement System of St. Louis City (the “Retirement System”) and individual members of its Board of Trustees (“Trustees”) (collectively, “Appellants”) appeal from the trial court’s judgment in mandamus directing Appellants to *314provide Excell Gilleylen, III (“Gilleylen”), a retired member of the St. Louis Metropolitan Police Department, certain medical care and equipment, home renovations, and various other items. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).